Case 1:19-cv-00135-AJN Document 14 Filed 09/19/19 Page 1 of 1
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

September 17, 2019

VIA ECF AND EMAIL pr Do TU OLS]

Thurgood Marshall United States Courthouse
40 Foley Square

New York, New York 10007 CEP 9-2019-~

i — . co een

 

The Honorable Alison J. Nathan :

 

Re: United States v. Steven Rawlins,
15 Cr. 377/19 Cv. 0135 (AJN)

Dear Judge Nathan:

The Government writes respectfully to request a final, one-week adjournment of its
September 19, 2019 deadline to respond to the motion filed by defendant Steven Rawlins
(“Rawlins”) pursuant to Title 28, United States Code, Section 2255. On August 18, 2019, the
Government requested its most recent adjournment of its filing deadline in order to, among other
things, engage in further discussions with one of the victim companies in this matter, Core Choice,
Inc., and to confer with prior defense counsel and the company concerning materials that were
subject a confidentiality agreement.

Since the Court’s granting of that adjournment, the Government has conducted further
factual inquiry and has obtained a waiver of the confidentiality agreement that applied to the
above-referenced materials (i.e., a settlement agreement between former defense counsel and Core
Choice, Inc.). Because Rawlins’s motion raises numerous claims that require additional fale 0
and analysis of this agreement, the trial record, and other documents, the Government re: i‘
requests until September 26, 2019 to file its response. The Government will not.seek a:

adjournments of its filing deadline.
1ED: 4/| ht

\ HONALISONJ. NATHAN
ONITED STATES DISTRICT JUDGE

   
 

  
  

 

 
